DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the exhaust" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 26, 33 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent number US 8,479,860 B1 to Jorgenson.

Regarding claims 21 – 26, Jorgenson discloses a snow vehicle (endless track vehicle 20), comprising: 
	[Claim 21] a vehicle frame (sub-frame assembly 46) extending along a longitudinal centerline; 
	a powertrain assembly supported by the vehicle frame and comprising an engine (engine 48) operably coupled to a transmission (transmission 50); 
	a fuel tank (gas tank 128) fluidly coupled to the engine; 
	an exhaust assembly (exhaust pipe 88 and muffler 90, Fig. 13) fluidly coupled to the engine and including at least a muffler (muffler 90) and an exhaust conduit (exhaust pipe 88) extending between a portion of the engine and the muffler, and at least a portion of the engine, the fuel tank, and the muffler are longitudinally aligned with each other (See Figs. 7 and 13); 
	a rear suspension assembly (rear suspension assembly 24) comprising at least a tunnel (snow tunnel 110); and 
	a drive belt (chain or belt 100) operably coupled to the powertrain assembly;
	[Claim 22] further comprising a seat (seat 129, Figs. 7 and 11) supported by the vehicle frame, and the fuel tank (gas tank 128) and at least a portion of the exhaust assembly (exhaust pipe 88 and muffler 90, Fig. 13) is positioned below the seat (Fig. 3);
	[Claim 23] further comprising an air intake assembly (intake airbox 86) fluidly coupled to the engine (engine 48) and longitudinally aligned with the seat (longitudinally at the rear of the seat, Fig. 7);
	[Claim 24] further comprising a cover (sheathing material 109) configured to support the air intake assembly (intake airbox 86) and the engine (each part supports the others either directly or indirectly);
	[Claim 25] wherein the cover (sheathing material 109) extends along a forward portion of the seat (the forward side portion of seat 129, Fig. 2); and
	[Claim 26] wherein at least a portion of the air intake assembly (intake airbox 86) is positioned above the engine (engine 48) and the exhaust (the air intake airbox 86 extends above a lower portion of the engine 48 and above the muffler 90). 

Regarding claim 33, Jorgenson discloses a snow vehicle (endless track vehicle 20), comprising: 
	a vehicle frame (sub-frame assembly 46) extending along a longitudinal centerline; 
	a seat (seat 129, Figs. 7 and 11) supported by the vehicle frame: 
	a powertrain assembly comprising supported by the vehicle frame (sub-frame assembly 46) and an engine (engine 48) operably coupled to a transmission (transmission 50): 
	a fuel tank (gas tank 128) fluidly coupled to the engine: 
	an exhaust assembly (exhaust pipe 88 and muffler 90, Fig. 13) fluidly coupled to the engine and including at least a muffler (muffler 90) and an exhaust conduit (exhaust pipe 88) extending between a portion of the engine and the muffler; 
	a rear suspension assembly (rear suspension assembly 24) comprising at least a tunnel (snow tunnel 110), and the tunnel includes at least an upper surface, a first side, and a second side: and 
	a drive belt (chain or belt 100) operably coupled to the powertrain assembly, and an envelope is defined between the upper surface of the tunnel, the first side of the tunnel, the second side of the tunnel, and an upper surface of the seat, and at least a portion of the exhaust conduit is positioned with the envelope (See Fig. 3 where a portion of exhaust pipe 88 extends beneath snow tunnel 110 and seat 129); and
	[Claim 34] wherein the tunnel (snow tunnel 110) defines a maximum width extending between a rearward-most portion of the first side and a rearward-most portion of the second side, and the maximum width of the tunnel is at least as great as a width of the exhaust assembly (See Figs. 8 and 10 – 12 indicating that the width of the rear of snow tunnel 110 is approximately as wide or wider than the overall width of intake airbox 86, exhaust pipe 88 and muffler 90 on the vehicle).

Claims 27 – 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jorgenson, in view of patent number US 9,505,450 B1 to Girouard et al. (hereinafter referred to as Girouard).

Regarding claims 27 – 32, Girouard discloses a snow vehicle, comprising: 
	[Claim 27] a vehicle frame (frame 56) extending along a longitudinal centerline; 
	a powertrain assembly supported by the vehicle frame and comprising an engine (engine 66) operably coupled to a transmission (transmission 106); 
	a fuel tank (fuel tank 97) fluidly coupled to the engine; 
	an exhaust assembly (exhaust pipe 136 and muffler 138) fluidly coupled to the engine and including at least a muffler (muffler 138) and an exhaust conduit (exhaust pipe 136) extending between a portion of the engine and the muffler (Fig. 2): 
	a rear suspension assembly (rear suspension assembly 82) comprising at least a tunnel (tunnel 58): and 
	a drive belt (timing belt 116) operably coupled to the powertrain assembly. and the tunnel is configured to vertically separate the drive belt from the fuel tank and the muffler;
	[Claim 28] a seat (straddle-type seat 96) supported by the vehicle frame, and the fuel tank (fuel tank 97) and at least a portion of the exhaust assembly (exhaust pipe 136 and muffler 138) is positioned below the seat (Fig. 2);
	[Claim 29] wherein a portion of the exhaust conduit (exhaust pipe 136) is positioned adjacent the fuel tank (fuel tank 97, See Fig. 2);
	[Claim 30] wherein the seat (straddle-type seat 96) extends from a position adjacent a portion of the engine (engine 66) and along the fuel tank (fuel tank 97, See Fig. 2);
	[Claim 31] wherein both the fuel tank (fuel tank 97) and the muffler (muffler 138) are positioned above an upper surface of the tunnel (tunnel 58); and
	[Claim 32] wherein the muffler (muffler 138) is positioned rearwardly of the fuel tank (fuel tank 97, See Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                   

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611